DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/12/2022 has been considered by the examiner and made of record (noted attached copy of form PTO-1449).
Response to Amendment
The amendment filed on 9/12/2022 has been entered. The applicant has amended the claims 1, 27 and 32, and added claims 44 and 45. Claims 1-4, 7-9, 11-16, 25-27, 32, 37-39 and 44-45 are pending.
Response to Arguments
Applicant’s arguments filed on 9/12/2022 with respect to the rejection of claims 1 and 32 have been fully considered but are moot because the arguments are based on new amendment. New ground of rejection has been made and applicant's argument do not apply to the combination of the new references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 9, 11-14, 25-27, 32, 37-39 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over KALKBRENNER et al. (DE 102014119255), in view of Hertz (“Standing-wave Acoustic Trap For Nonintrusive Positioning of Microparticles”, Published in Applied Physics Reviews, 15 October 1995, from IDS dated 4/10/2019) and further in view of Thalhammer et al. (“Combined acoustic and optical trapping”, Biomedical Optics Express, October 2011, Vol. 2, No. 10)
Regarding claim 1, KALKBRENNER teaches a light sheet imaging system (refer to DE 102014119255), comprising an arrangement for forming beams and an optical system for light sheet imaging a sample (Fig. 1, sample chamber 2, sample 1references]; “The sample (1) is illuminated with the structured light sheet in the light sheet plane, and light emitted from the sample is detected in a detection direction”, [abstract]).
KALKBRENNER doesn’t explicitly teach an acoustic trapping arrangement for forming an acoustic trap for acoustically trapping a sample using one or more acoustic beams, an optical trapping arrangement for forming an optical trap for optically trapping a part of the sample using one or more optical beams.
KALKBRENNER and Hertz are related as microscopic apparatus.
Hertz teaches an acoustic trapping arrangement for forming an acoustic trap for acoustically trapping a sample using one or more acoustic beams (See Fig. 1 and III experiments in page 4846, column 2) and an optical system for imaging a sample positioned in the acoustic trap (“Figure 2 shows a microscope photograph of the trapped particles around the focal region when illuminated …”, [page 4846, col. 2, 4th paragraph]; “the acoustic trap has the advantage over the optical trap that acoustic waves are used for the trapping and optical waves for the detection, thereby decoupling the trapping and detection system allowing a more flexible design of the microscope” [conclusions]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Light-sheet Microscopic of KALKBRENNER to include an acoustic trapping arrangement for acoustically trapping a sample as taught by Hertz for the predictable result of allowing a more flexible design of the microscope, and furthermore acoustic trapping extends the applicability of high-spatial-resolution trapping to new types of materials as compared to optical trap, as Hertz teaches in conclusions.
KALKBRENNER in view of Hertz does not explicitly teach an optical trapping arrangement for forming an optical trap for optically trapping a part of the sample using one or more optical beams.
KALKBRENNER and Thalhammer are related as investigation of a sample positioned in a sample chamber.
Thalhammer teaches wherein the trapping arrangement an optical trapping arrangement for forming an optical trap for optically trapping a part of the sample using one or more optical beams (“in this paper we present the simultaneous implementation of acoustic and optical trapping of living micro-organisms within the microfluidic environment”, [page 2860, paragraph 2 of Introduction].; “Figure 2 shows the optical trap … ”, [paragraph 2.2 in page 2863 describes Optical trapping]; Figure 4 and paragraph 3.2 of page 2865 describes combined optical and acoustic trapping of micro-organism].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Light-sheet Microscopic of KALKBRENNER in view of Hertz to include an optical trapping arrangement for forming an optical trap for optically trapping a part of the sample using one or more optical beams for the predictable result of enhancing the large scale trapping abilities of acoustic forces with the high precision, selectively and flexibility of optical trapping [see conclusions in page 2870]. 
Regarding claim 2, the light sheet imaging system according to claim 1 is rejected (see above).
KALKBRENNER in view of Hertz and Thalhammer teaches the light sheet imaging system according to claim 1.
KALKBRENNER teaches a light sheet imaging system (The sample 1 is then illuminated with the structured light sheet in the light sheet plane, light emitted from the sample is detected in a detection direction; [in the bottom of page 7 of the machine translation])
	Hertz further teaches the imaging system according to claim 1, wherein the acoustic trapping arrangement comprises two opposed acoustic transducers for generating two counter-propagating acoustic beams so as to form a standing acoustic wave which defines the acoustic trap (Fig. 1, “Figure 1 shows the experimental arrangement. Two .. focusing transducer bowls were mounted in a confocal arrangement in a water cell”, [page 4846, col. 1, lines 1-4]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic trapping arrangement comprises two opposed acoustic transducers as taught by Hertz for the predictable result of allowing a more flexible design of the microscope, as Hertz teaches in conclusion.
Regarding claim 3, the light sheet imaging system according to claim 1 is rejected (see above).
KALKBRENNER in view of Hertz and Thalhammer teaches the light sheet imaging system according to claim 1.
KALKBRENNER teaches a light sheet imaging system (The sample 1 is then illuminated with the structured light sheet in the light sheet plane, light emitted from the sample is detected in a detection direction; [in the bottom of page 7 of the machine translation])
	Hertz further teaches the imaging system according to claim 1, wherein 
the acoustic trapping arrangement comprises an acoustic transducer for generating an acoustic beam and a surface for reflecting the acoustic beam so as to form a standing acoustic wave which defines the acoustic trap (Fig. 1 shows acoustic transducer for generating an acoustic beam and a surface for reflecting the acoustic beam …. . “Figure 1 shows the experimental arrangement. Two .. focusing transducer bowls were mounted in a confocal arrangement in a water cell”, [III Experiments, page 3, col. 2]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for generating an acoustic beam as taught by Hertz for the predictable result of allowing a more flexible design of the microscope, as Hertz teaches in conclusion.
Regarding claim 4, the light sheet imaging system according to claim 1 is rejected (see above).
KALKBRENNER in view of Hertz and Thalhammer teaches the light sheet imaging system according to claim 1.
KALKBRENNER teaches a light sheet imaging system (The sample 1 is then illuminated with the structured light sheet in the light sheet plane, light emitted from the sample is detected in a detection direction; [in the bottom of page 7 of the machine translation]), comprises illumination optics  (illumination objective 10) for generating a light sheet for illuminating a region through the sample (sample 1) and detection optics (detection objectives 12, 15 and 16) for imaging light emitted from the illuminated region of the sample wherein the illumination optics are configured so that the light sheet propagates along an illumination axis and the detection optics are configured to image emitted light propagating along a detection axis (see in Fig. 1; illumination objective 10. detection objectives 12, 15 and 16 [page 7, second para]).
Regarding claim 7, the light sheet imaging system according to claim 4 is rejected (see above).
KALKBRENNER in view of Hertz and Thalhammer teaches the light sheet imaging system according to claim 4.
KALKBRENNER teaches the light sheet imaging system according to claim 4, wherein the illumination axis (Fig. 1; axis of lens 10) and the detection axis (axis of detectors 15/16) together define an optical system plane (see Fig. 1),
Hertz further teaches the one or more acoustic beams (see Fig. 1) propagate along an acoustic axis which defines a non-zero angle relative to the optical system plane (see Fig. 1 of KALKBRENNER modified by Fig. 1 of Hertz).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for generating an acoustic beam as taught by Hertz for the predictable result of allowing a more flexible design of the microscope, as Hertz teaches in conclusion.
Regarding claim 9, the light sheet imaging system according to claim 7 is rejected (see above).
KALKBRENNER in view of Hertz and Thalhammer teaches the light sheet imaging system according to claim 7.
KALKBRENNER teaches a light sheet imaging system (The sample 1 is then illuminated with the structured light sheet in the light sheet plane, light emitted from the sample is detected in a detection direction; [in the bottom of page 7 of the machine translation]), comprising a sample chamber for holding a fluid in which the sample is contained or suspended (sample chamber 2 and the sample 1, [page 6]), wherein the illumination optics and the detection optics are located on the same side of the sample chamber as the opening (see Fig. 1, illuminator 10 and detector 15/16), and 
Heartz taches the acoustic axis extends through the sample chamber, wherein the sample chamber comprises an opening, and (Fig. 1 shows trapped particle wherein the sample chamber comprises an opening).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic trapping arrangement as taught by Hertz for the predictable result of allowing a more flexible design of the microscope, as Hertz teaches in conclusion.
Regarding claim 11, the light sheet imaging system according to claim 7 is rejected (see above).
KALKBRENNER in view of Hertz and Thalhammer teaches the light sheet imaging system according to claim 7.
KALKBRENNER further teaches the light sheet imaging system according to claim 7, comprising a sample chamber for holding a fluid in which the sample is contained (Fig. 1, chamber 2, sample 1) or suspended, wherein the acoustic axle extends through the sample chamber, wherein the sample chamber comprises an opening (chamber 2 has an opening on the top and opening to illuminate sample in the bottom middle part), and wherein the illumination optics (10) and the detection optics (15/16) are located on the opposite side of the sample chamber (2) to the opening (see Fig. 1, 10 and 15/16 are located on left and right sides, i.e. on the opposite side of the sample chamber (2) to the opening).
Regarding claim 12, the light sheet imaging system according to claim 11 is rejected (see above).
KALKBRENNER in view of Hertz and Thalhammer teaches the light sheet imaging system according to claim 11.
KALKBRENNER further teaches the sample chamber (2) comprises or is at least partially defined by a wall (Fig. 1 shows 2 is the wall to hold liquid 3; “The sample chamber 2 has side walls”, [page 6]).
Regarding claim 13, the light sheet imaging system according to claim 12 is rejected (see above).
KALKBRENNER in view of Hertz and Thalhammer teaches the light sheet imaging system according to claim 12.
KALKBRENNER further teaches the, wherein the wall is transparent to the light sheet used to illuminate the sample and to the light emitted from the sample (“The sample chamber 2 has side walls and a bottom of glass”, “chamber 2 over a transparent floor 5”, Fig. 1 shows sample is illuminated through the wall)
Regarding claim 14, the light sheet imaging system according to claim 12 is rejected (see above).
KALKBRENNER in view of Hertz and Thalhammer teaches the light sheet imaging system according to claim 12.
KALKBRENNER further teaches the, wherein the wall is configured to transmit the one or more beams to the sample. 
Hertz further teaches the acoustic beams transmit to the sample (see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for generating an acoustic beam for the sample as taught by Hertz for the predictable result of allowing a more flexible design of the microscope, as Hertz teaches in conclusion.
Regarding claim 25, the light sheet imaging system according to claim 1 is rejected (see above).
KALKBRENNER in view of Hertz and Thalhammer teaches the light sheet imaging system according to claim 1.
KALKBRENNER teaches a light sheet imaging system (Fig. 1).
Hertz further teaches the sample comprises at least one of a particle, a cell, a conglomerate of cells, a cell biopsy, a colloid, an embryo, a larva, an organism and a complex organism (the sample is microscopic particles, Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for generating an acoustic beam to examine a microscopic-particles as taught by Hertz for the predictable result of examining microscopic biological particle, as Hertz teaches in introduction.
Regarding claim 26, the light sheet imaging system according to claim 1 is rejected (see above).
KALKBRENNER in view of Hertz and Thalhammer teaches the light sheet imaging system according to claim 1.
KALKBRENNER teaches a light sheet imaging system (Fig. 1).
Hertz further teaches wherein the sample is alive and/or mobile (“he trapping and manipulation of live viruses, cells, and subcellular organisms have been demonstrated, yielding information on, e.g., cell motility”, [page 2, col. 1]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for generating an acoustic beam to examine an alive and/or mobile cell as taught by Hertz in introduction for the predictable result of examining biological particle.
Regarding claim 27, the light sheet imaging system according to claim 1 is rejected (see above).
KALKBRENNER in view of Hertz and Thalhammer teaches the light sheet imaging system according to claim 1.
KALKBRENNER teaches a light sheet imaging system (Fig. 1).
Hertz further teaches wherein the sample has at least the dimension in the range of “50-100 nm particle”, ([page 2, introduction; col. 1]).
KALKBRENNER in view of Hertz and Thalhammer doesn’t explicitly teach the sample has at least the dimension in the range of 1µm-10mm.
It is noted that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235. It would have been obvious to a person of ordinary skill in the art at the time the filing was made to select the sample has at least the dimension in the range of100µm-10mm for the predictable result of holding the particles to a stable position.
Regarding claim 32, KALKBRENNER teaches a light sheet imaging method (refer to DE 102014119255), comprising: forming beams and using one or more optical beams for light sheet imaging a sample (Fig. 1, sample chamber 2, sample 1, [see list of references]; “The sample (1) is illuminated with the structured light sheet in the light sheet plane, and light emitted from the sample is detected in a detection direction”, [abstract]).
KALKBRENNER doesn’t explicitly teach forming an acoustic trap using one or more the acoustic beams and using the acoustic trap to acoustically trapping a sample, forming an optical trap using one or more optical beams and using the optical trap to optically trap a part of the sample.
KALKBRENNER and Hertz are related as microscopic apparatus.
Hertz teaches forming an acoustic trap using one or more the acoustic beams and using the acoustic trap to acoustically trapping a sample (See Fig. 1 and III experiments in page 4846, column 2, figure shows rf source, acoustic trapped particle) and an optical system for imaging a sample positioned in the acoustic trap (“Figure 2 shows a microscope photograph of the trapped particles around the focal region when illuminated …”, [page 4846, col. 2, 4th paragraph]; “the acoustic trap has the advantage over the optical trap that acoustic waves are used for the trapping and optical waves for the detection, thereby decoupling the trapping and detection system allowing a more flexible design of the microscope” [conclusions]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Light-sheet Microscopic of KALKBRENNER to include forming an acoustic trap using one or more the acoustic beams and using the acoustic trap to acoustically trapping a sample, as taught by Hertz, for the predictable result of allowing a more flexible design of the microscope, and furthermore acoustic trapping extends the applicability of high-spatial-resolution trapping to new types of materials as compared to optical trap, as Hertz teaches in conclusions.
KALKBRENNER in view of Hertz does not explicitly teach forming an optical trap using one or more optical beams and using the optical trap to optically trap a part of the sample.
KALKBRENNER and Thalhammer are related as investigation of a sample positioned in a sample chamber.
Thalhammer teaches forming an optical trap using one or more optical beams and using the optical trap to optically trap a part of the sample (“in this paper we present the simultaneous implementation of acoustic and optical trapping of living micro-organisms within the microfluidic environment”, [page 2860, paragraph 2 of Introduction].; “Figure 2 shows the optical trap … ”, [paragraph 2.2 in page 2863 describes Optical trapping]; Figure 4 and paragraph 3.2 of page 2865 describes combined optical and acoustic trapping of micro-organism].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the light-sheet Microscopic of KALKBRENNER in view of Hertz to form an optical trap using one or more optical beams and using the optical trap to optically trap a part of the sample for the predictable result of enhancing the large scale trapping abilities of acoustic forces with the high precision, selectively and flexibility of optical trapping [see conclusions in page 2870]. 
Regarding claim 37, the light sheet imaging method according to claim 32 is rejected (see above).
KALKBRENNER in view of Hertz and Thalhammer teaches the light sheet imaging method according to claim 32.
Hertz further teaches the sample comprises at least one of a particle, a cell, a conglomerate of cells, a cell biopsy, a colloid, an embryo, a larva, an organism and a complex organism (the sample is “microscopic particle”, Figs. 1 and 2; “the trapping and manipulation of live viruses, cells, and subcellular organisms have been demonstrated, yielding information on, e.g., cell motility”, [page 2, col. 1]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for generating an acoustic beam to examine a particle, a cell, a conglomerate of cells, a cell biopsy, a colloid, an embryo, a larva, an organism as taught by Hertz in introduction, for the predictable result of examining manipulation of live viruses, cells, and subcellular organisms.
Regarding claim 38, the light sheet imaging method according to claim 32 is rejected (see above).
KALKBRENNER in view of Hertz and Thalhammer teaches the light sheet imaging method according to claim 32.
Hertz further teaches the sample is alive and/or mobile (the sample is “microscopic particle”, Figs. 1 and 2; “the trapping and manipulation of live viruses, cells, and subcellular organisms have been demonstrated, yielding information on, e.g., cell motility”, [page 2, col. 1]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER to include the acoustic transducer for generating an acoustic beam to examine an alive and/or mobile sample, as taught by Hertz in introduction, for the predictable result of examining manipulation of live viruses, cells, and subcellular organisms.
Regarding claim 39, the light sheet imaging method according to claim 32 is rejected (see above).
KALKBRENNER in view of Hertz and Thalhammer teaches the light sheet imaging method according to claim 32.
KALKBRENNER teaches a light sheet imaging system (Fig. 1).
Hertz further teaches wherein the sample has at least the dimension in the range of “50-100 nm particle”, ([page 2, introduction; col. 1]).
KALKBRENNER in view of Hertz doesn’t explicitly teach the sample has at least the dimension in the range of 100µm-10mm.
It is noted that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235. It would have been obvious to a person of ordinary skill in the art at the time the filing was made to select the sample has at least the dimension in the range of 100µm-10mm for the predictable result of holding the particles to a stable position.
Regarding claim 44, the light sheet imaging system according to claim 1 is rejected (see above).
KALKBRENNER in view of Hertz and Thalhammer teaches the light sheet imaging system according to claim 1.
Thalhammer further teaches, wherein the optical trap is configured for optically trapping an internal structure of the sample (“optical trapping uses focused laser beams and offers a very precise and flexible way of individual small particles”, [introduction]; Fig. 5 a, b and c shows imaging manipulation of particles with optical force).
Regarding claim 45, the light sheet imaging method according to claim 32 is rejected (see above).
KALKBRENNER in view of Hertz and Thalhammer teaches the light sheet imaging method according to claim 32.
Thalhammer further teaches, light sheet imaging method according to claim 32, comprising using the optical trap to optically trap an internal structure of the sample (see methods of optical trapping, “By properly choosing the parameters of the probe chamber design it is possible to design force profiles that push particles towards and away from the interface”, “optical trapping uses focused laser beams and offers a very precise and flexible way of individual small particles”, [introduction]; Fig. 5 a, b and c shows imaging manipulation of particles with optical force).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KALKBRENNER et al. in view of Hertz and Thalhammer, as applied to claim 1, and further in view of Silcott et al. (US 2005/0243307).
Regarding claim 8, the light sheet imaging system according to claim 7 is rejected (see above).
KALKBRENNER in view of Hertz and Thalhammer teaches the light sheet imaging system according to claim 7.
KALKBRENNER teaches the light sheet imaging system (The sample 1, illuminating objective 10 and detection objective 15/16, Fig. 1) and Hertz teaches the acoustic axis in Fig. 1).  
KALKBRENNER in view of Hertz and Thalhammer doesn’t explicitly teach the acoustic axis is orthogonal to the optical system plane.
KALKBRENNER and Silcott are related as microscopic apparatus.
Silcott teaches detection signal and excitation beam are orthogonal to each other. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER in view of Hertz and Thalhammer to design detection signal and excitation beam orthogonal to each other, as Silcott teaches for the predictable result of easily collecting desired signal from along the plane orthogonal to the excitation plane. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over KALKBRENNER et al. in view of Hertz and Thalhammer, as applied to claim 1, and further in view of Renshaw (US 6,017,476).
Regarding claim 15, the light sheet imaging system according to claim 12 is rejected (see above).
KALKBRENNER in view of Hertz and Thalhammer teaches the light sheet imaging system according to claim 12.
KALKBRENNER in view of Hertz and Thalhammer do not teach the sample chamber wherein the wall is flexible and/or deformable.
KALKBRENNER and Renshaw are related as specimen inspection apparatus. 
Renshaw teaches the sample chamber wherein the wall is flexible and/or deformable (a small space will exist between the two meshed or perforated surfaces 16 and 28. The specimen 14 will be trapped in this space by 16 and 28 and … the space between 16 and 28 will be designed for normal tissue specimen sizes. If the specimen is large, 28 may deform outwards to accommodate the specimen. 16”, [col. 6, lines 47-55]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER in view of Hertz and Thalhammer to include the deformable specimen holder, for the predictable result of accommodating larger specimen samples, as Renshaw teaches in col. 6, lines 47-55.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KALKBRENNER et al. in view of Hertz and Thalhammer, as applied to claim 1, and further in view of Laugharn, JR. et al. (US 2013/0177922).
Regarding claim 16, the light sheet imaging system according to claim 12 is rejected (see above).
KALKBRENNER in view of Hertz and Thalhammer teaches the light sheet imaging system according to claim 12.
KALKBRENNER in view of Hertz and Thalhammer do not teach the sample chamber wherein the wall comprises a membrane comprising at least one of polyester, polyethylene terephthalate (PET), biaxially-oriented polyethylene terephthalate (BoPET), Mylar and fluorinated ethylene propylene (FEP).
KALKBRENNER and Laugharn JR. are related as specimen inspection apparatus. 
Laugharn JR. teaches wherein the wall comprises a membrane comprising at least one of polyester, polyethylene terephthalate (PET), biaxially-oriented polyethylene terephthalate (BoPET), Mylar and fluorinated ethylene propylene (FEP) (Sample vessels are sized and shaped as appropriate for the material to be treated, and can be any of a variety of shapes. For instance, a sample vessel can be an ampoule, vial, pouch, bag, or envelope. These and other sample vessels can be formed from such materials as polyethylene, polypropylene, poly(ethylene terephthalate) (PET), polystyrene, acetate, silicone, polyvinyl chloride (PVC), phenolic, glasses and other inorganic materials, metals such as aluminum and magnesium, and laminates such as polyethylene/aluminum and polyethylene/polyester; [0040]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of KALKBRENNER in view of Hertz and Presz to include a specimen holder comprises a membrane comprising at least one of polyester, polyethylene terephthalate (PET), biaxially-oriented polyethylene terephthalate (BoPET), Mylar and fluorinated ethylene propylene, for the predictable result of capable to hold acoustic energy applied to a sample, as Laugharn JR. teaches abstract, summary and [0040].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A./Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872